Citation Nr: 1032108	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to November 
2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The December 2007 rating decision also denied the Veteran service 
connection for a bilateral hearing loss disability.  As evidenced 
by the claims folder, although the Veteran filed a timely notice 
of disagreement in December 2007, he failed to file a timely 
substantive appeal (VA Form 9 or similar) after the issuance of a 
statement of the case (SOC) in October 2008.  Accordingly, that 
issue is not in appellate status and will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, depression, 
hypervigilance, impairment of memory, impaired impulse control, 
obsessional rituals which interfere with routine activities, and 
difficulty adapting to stressful circumstances.  Suicidal 
ideation, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
spatial disorientation, neglect of personal hygiene, or inability 
to establish and maintain effective relationships have not been 
shown.  

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 50 percent for the service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2009).  

2.  Application of extraschedular provisions for the service-
connected PTSD is not warranted.  38 C.F.R. § 3.321(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial increased disability 
rating for his service-connected PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed, 
and a decision will be rendered.

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is ordinarily required to notify the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and that 
he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a disability; 
(3)  a connection between the veteran's service and the 
disability; (4)  degree of disability; and (5)  effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court also explained that proper notification must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service connection 
is granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact pattern.  
In the appealed rating action, dated in December 2007, the RO 
granted service connection for PTSD and awarded a 50 percent 
evaluation for this disability, effective from November 2006.  
After receiving notice of the award of service connection for 
this disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the December 2007 
rating decision, the October 2008 statement of the case (SOC), 
and the September 2009 and January 2010 supplemental statements 
of the case (SSOC)] that contain notice of VA's rating criteria, 
his appellate rights, a summary of relevant evidence, citations 
to applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In short, 
the procedural requirements of the law have been satisfied.  No 
further due process development of notification of this increased 
rating claim is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA psychological examinations in 
February 2007 and March 2008.  The examination reports reflect 
that the examiners interviewed the Veteran, reviewed his claims 
folder, considered his past medical history, documented his 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
Furthermore, these examination reports contain sufficient 
information to rate the Veteran's disability under the 
appropriate diagnostic criteria.  The Board therefore concludes 
that the VA examination reports are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his October 2008 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings").  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, DC 9411 (2009).  This diagnostic code is deemed 
by the Board to be the most appropriate because it pertains 
specifically to the primary diagnosed disability in the Veteran's 
case-PTSD.  In any event, with the exception of eating 
disorders, all mental disorders including PTSD are rated under 
the same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  Moreover, the Veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under DC 9411.

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty establishing 
effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See 38 C.F.R. § 4.130 (2009) [incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes].

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates diagnoses 
of depression and anxiety disorder, not otherwise specified 
(NOS).  See, e.g., a VA treatment record dated in May 2008.  
Service connection has not been granted for either of these 
additional diagnosed psychiatric disabilities.  
 
It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not clearly 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from the depression and anxiety 
disorder.  Accordingly, for the purposes of this decision, the 
Board will attribute all of the Veteran's psychiatric symptoms to 
his service-connected PTSD.

The Board adds, however, that the record also indicates that the 
Veteran has been diagnosed with alcohol abuse in remission.  See 
the March 2008 VA examination report.  This is not service-
connected.  Any problems associated with the nonservice-connected 
substance abuse will not be considered in evaluating this claim.

The Veteran's service-connected PTSD is currently rated 50 
percent disabling.  For the reasons expressed immediately below, 
the Board finds that the Veteran's PTSD symptoms do not warrant 
the assignment of a 70 percent rating under DC 9411.

As indicated above, a 70 percent disability rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

Turning first to suicidal ideation, multiple VA mental health 
evaluations document no evidence of such.  See, e.g., a VA 
treatment record dated in September 2008.  Moreover, the March 
2008 VA examiner noted the absence of suicidal thoughts.  
Although the Veteran noted thoughts of death or suicide in an 
October 2009 VA mood disorder questionnaire, the VA psychiatrist 
later documented no suicidal ideation.  

Concerning obsessional rituals, the Veteran reported in a 
statement dated in October 2008 that he must always have a fan 
blowing at full blast, a loaded gun, and his wife present or he 
is not able to sleep.  He often lays awake remembering images and 
conversations from his period of military service.  When he 
answers the door to his house, he frequently has a knife hidden 
behind his back for no apparent reason.  He also repeatedly 
checks his doors to ensure that they are locked before going to 
sleep.  When out in public, the Veteran prefers to stay in a 
corner behind everyone else, and when inside his car, he locks 
the doors so no one will run up to him as this occurred during 
his combat in Iraq.  Additionally, a private treatment report by 
C.C.A., Ph.D., dated in March 2008 indicates evidence of 
obsessional thought processes and explosive behavior, and the 
March 2008 VA examiner noted evidence of such, to include 
constantly looking out the window.  Thus, obsessional rituals 
which interfere with routine activities have arguably been 
demonstrated by the record.  

The Board notes that, with regard to the Veteran's speech, he has 
stated that he often tells stories about his period of war at 
inappropriate times because he feels "disrespected" by others.  
See the Veteran's statement dated in October 2008.  However, the 
competent medical evidence of record reflects that it has never 
been described as intermittently illogical, obscure or 
irrelevant.  Notably, the March 2008 VA examiner described the 
Veteran's speech as "unremarkable," and VA treatment records 
document the Veteran's speech at a normal rate, rhythm, and 
volume.    

Near-continuous panic and depression are demonstrated by the 
record.  In particular, the Veteran reported to the February 2007 
VA examiner that he has panic attacks that occur unexpectedly 
anytime from twice a day to once every two weeks.  When the panic 
attacks occur, the Veteran reported that his hands start to 
shake, his heart beats fast, he begins to sweat, and he is 
overwhelmed with several thoughts at once, which cause him to be 
"on edge."  He currently takes medication when the panic 
attacks occur.  Further, the Veteran reported that he experiences 
depression throughout the day, which results from working hard in 
school in order to avoid redeployment to Iraq.  Moreover, the 
Veteran reported racing thoughts, paranoid thoughts, and 
depression in an October 2009 mood disorder questionnaire.  
Finally, the Veteran stated in a December 2009 VA mental health 
evaluation that he is too suspicious and distrustful of others 
around him and will not let anyone ever come close to him.     

However, there is no indication that the panic attacks and 
depression affect the Veteran's ability to function 
independently, appropriately, and effectively.  Specifically, the 
Veteran reported to the March 2008 VA examiner that he attended 
school at a community college, and that he intended to obtain his 
degree in English and become a community college professor.  
Although he experiences difficulty remembering concepts, the 
Veteran stated that he uses visual aids at home, writes out 
instructions word for word, takes notes during class, and spends 
time with a tutor.  See the March 2008 VA examination report.  He 
also reported in an August 2009 VA treatment record that he works 
with a Veterans group in order to have a Veterans Center 
established on his college campus.  Additionally, the competent 
medical evidence of record, to include the March 2008 VA 
examination, indicates the absence of impaired thought process, 
content, or judgment.  Notably, the VA examiner documented that 
the Veteran is capable of managing financial affairs.  While the 
Veteran reported that he is nervous driving because of the 
traumatic events in Iraq, there is no indication that he has 
stopped driving due to the panic attacks.  Accordingly, near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively is not 
demonstrated.  

With regard to impaired impulse control, the Veteran's 
irritability and anger are well-documented in the evidence of  
record.  Specifically, the February 2007 VA examiner noted that 
the Veteran's PTSD symptoms include irritability or outbursts of 
anger, for which the Veteran is taking medication.  Additionally, 
the Veteran reported to the March 2008 VA examiner that he hit 
his half-brother with a bottle of ketchup because he believed 
that his half-brother was disrespecting him.  The March 2008 VA 
examiner noted that the Veteran acted irritable towards her.  
Moreover, the Veteran reported feelings of explosive irritability 
at the October 2009 VA mental health evaluation.  Finally, the 
Veteran documented multiple incidents of irritability and anger 
outbursts at school, with his family, and with co-workers in his 
October 2008 statement. 

Although the Veteran has stated that he becomes spatially 
disoriented when he hears a loud noise while trying to sleep and 
while driving, the February 2007 and March 2008 VA examination 
reports, as well as several of the Veteran's outpatient treatment 
records, indicate that the Veteran was consistently oriented to 
person, place, and time.  An April 2009 VA examination indicates 
that the Veteran, while he occasionally gets lost in unfamiliar 
surroundings and has difficulty following directions, is able to 
use assistive devices such as a global positioning system.  Thus, 
no spatial disorientation has been shown by the medical evidence 
of record.  

Regarding neglect of personal hygiene, the Veteran stated that 
because he cannot exercise at a gym or outdoors due to fear of 
people watching him, he has gained over 50 pounds and his health 
has decreased significantly.  However, there is no competent 
medical evidence that the Veteran neglects his personal 
appearance and hygiene.  On the contrary, the medical evidence of 
record documents the Veteran's appearance as clean, appropriately 
dressed, and neatly groomed.  See, e.g., the March 2008 VA 
examination report. 

With regard to difficulty adapting to stressful circumstances, 
the Veteran has documented his impaired concentration, memory, 
and decisionmaking on multiple occasions which affect his ability 
to work.  See, e.g., the VA mental health evaluation dated in 
October 2009.  Further, the Veteran reported to the March 2008 VA 
examiner that he typically feels frustrated, irritable, anxious 
and tired.  He stated that he could not get along with his former 
co-workers, and that his inability to do so is his primary reason 
for being unable to hold a job.  Moreover, because of his 
impaired memory, the Veteran has experienced difficulty adapting 
to his schoolwork.  As discussed above, he uses visual aids at 
home, writes out instructions word for word, and is tutored.  
Additionally, he must sit in the back of the classroom due to his 
fear of sitting in an open area.       

With respect to establishing effective relationships, the Veteran 
reported to the February 2007 and March 2008 VA examiners that he 
does not participate much in social activities other than going 
to school.  However, prior to entering military service, he was 
outgoing and socialized frequently.  He has described himself on 
multiple occasions as anti-social and that he avoids interacting 
with people if they ask questions that he does not want to 
answer.  Additionally, the Veteran has reported a strained 
relationship with his mother and grandfather.  See a VA treatment 
record dated in May 2008.  He further stated in October 2008 that 
his panic attacks prevent him from visiting his family, and that 
he no longer goes to church due to people constantly greeting 
him.  Moreover, the Veteran is currently divorced from his wife.  
He has stated that during the marriage, he frequently argued with 
her due to his PTSD, and that his wife believed that he treated 
her like one of his soldiers.  The Veteran was also frustrated 
with his wife's alcohol abuse and her refusal to seek treatment 
during the marriage.

Importantly, the evidence of record demonstrates that the Veteran 
is able to establish and maintain effective relationships.  He 
stated to the February 2007 VA examiner that he maintains contact 
with two friends on a weekly basis.  Further, the Veteran 
reported at a March 2008 VA mental health evaluation that he 
wanted to volunteer at a hospice.  Although the Veteran stated in 
October 2008 that his panic attacks prevent him from visiting 
family, he also stated that he has a friend.   He also noted a 
"good" relationship with his half-brother and "pretty good" 
relationships with his mother and sister to the March 2008 VA 
examiner.  Moreover, the Veteran reported in a May 2009 VA mental 
health evaluation that he has helped charter a veterans service 
organization for all veterans on his college campus and 
volunteers.  He was the president of that group and chaired 
meetings with members on a monthly basis during the semester.  He 
also noted in the mental health evaluation that he recently 
attended a conference for High Academic Achievers on Campus.  
Additionally, in an August 2009 VA mental health evaluation, the 
Veteran reported that his wife eventually sought treatment for 
her alcohol abuse, and that since separation, they regularly 
visit each other and talk often.  Pertinently, the Veteran stated 
that if his wife was able to keep her alcohol abuse under 
control, he could see them getting back together.  Accordingly, 
while the Veteran has difficulty establishing relationships, the 
evidence of record does not demonstrate that he is unable to do 
so.  

The Board's inquiry is not necessarily limited to the criteria 
found in the VA rating schedule.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in  the rating 
formula for mental disorders do not constitute an exhaustive list 
of symptoms, but rather are examples of the  type and degree of 
the symptoms, or their effects, that would  justify a particular 
rating].  However, the Board has not  identified any other 
aspects of the Veteran's service-connected PTSD which would 
enable it to conclude that the criteria for a higher rating have 
been approximated, and the Veteran and his representative have 
pointed to no specific example of such pathology.

The Board adds that the Veteran's report of his PTSD 
symptomatology is not entirely congruent with the competent 
medical evidence of record.  Notably, the March 2008 VA examiner 
documented that "[the Veteran's] description of his current 
level of functioning is not consistent with observed levels of 
functioning."  The VA examiner specifically indicated that, 
while the Veteran reported severe problems with attention, he was 
able to maintain straight A's in school.  

In short, the evidence of record reflects the Veteran's 
nightmares, obsessional rituals which interfere with routine 
activities, depression, hypervigilance, impairment of memory, 
panic attacks, impaired impulse control, and difficulty adapting 
to stressful circumstances.  While in no way discounting the 
impact these symptoms have on the Veteran's life, these symptoms 
are congruent with the currently assigned 50 percent disability 
rating.  Of significance to the Board in this matter is the fact 
that the remainder of the criteria for the assignment of a 70 
percent rating are not met.  Specifically, there is no evidence 
of suicidal ideation, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
neglect of personal hygiene, or inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Accordingly, the Board finds that the symptomatology associated 
with the Veteran's PTSD more closely approximates the criteria 
which allows for the assignment of a 50 percent evaluation.  The 
next higher initial rating of 70 percent is not warranted.  

Indeed, GAF scores assigned to the Veteran's PTSD throughout the 
current appeal also do not support an increased rating for this 
disability.  Specifically, GAF scores assigned at the February 
2007 and March 2008 VA examinations were 55 and 52, respectively, 
which are indicative of moderate impairment due to PTSD.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings.  In so doing, the Court found that, in 
cases where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD has 
been initially evaluated as 50 percent disabling, effective from 
November 19, 2006.  It appears from the medical records and the 
Veteran's own statements that his PTSD symptomatology has not 
appreciably changed since the effective date.  Specifically, the 
February 2007 VA examination documents the Veteran's depression, 
nightmares, and disturbances of motivation and mood.  Similarly, 
the March 2008 VA examiner noted the Veteran's depression, 
anxiety, irritability, and impaired work and social 
relationships.  Thus, the Board finds that no specific evidence 
allows for the assignment of an increased disability rating at 
any time during the period here under consideration.  

The Board has also considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's PTSD.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  As discussed above, the Veteran was 
enrolled in a community college, and plans on becoming a teacher.  
See the March 2008 VA examination report.  There is no indication 
that the Veteran missed any classes due to his PTSD 
symptomatology.  However, the Veteran stated to the March 2008 VA 
examiner that he is unable to work with others due to his 
irritability.  The Board notes that it has no reason to doubt 
that the Veteran's PTSD symptomatology adversely impacts his 
employability; however, this is specifically contemplated by the 
assigned 50 percent schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record clearly 
demonstrates that the Veteran currently requires medication for 
his PTSD symptomatology.  However, there is no evidence to 
suggest, nor does the Veteran so contend, that he has required 
hospitalization as a result of his PTSD symptomatology.  Further, 
the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to an initial disability rating in 
excess of 50 percent for his service-connected PTSD.  The benefit 
sought on appeal is, accordingly, denied.  


ORDER

Entitlement to an initial increased rating greater than 
50 percent for PTSD is denied. 


REMAND

The Board observes that, in the March 2008 VA examination report, 
the Veteran indicated that his PTSD symptomatology, to include 
his inability to get along with others, is his primary reason for 
his not being able to hold a job.  The issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU) has, therefore, been raised.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The Court 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is the matter of whether a TDIU as a result of 
that disability is warranted.  Id. at 455.  Accordingly, the 
matter should be remanded to the RO for adjudication of the 
Veteran's claim for the issue of TDIU, in accordance with the 
holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a VCAA notice letter 
which satisfies all VCAA notice 
obligations with regard to the issue of 
entitlement to TDIU, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

This notice letter should specifically 
apprise the Veteran of the evidence and 
information necessary to substantiate his 
claim for TDIU.  Also, the RO should 
inform the Veteran of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date in the event 
of award of the benefit sought, as 
outlined by the Court in Dingess/Hartman.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether his service-connected disabilities 
prevent him from securing and following 
substantially gainful occupation.

All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles, the examiner 
should opine as to whether the Veteran's 
service-connected disabilities [to include 
his service-connected PTSD (50%); 
posttraumatic headaches, residual of 
status post traumatic brain injury with 
loss of consciousness (30%); degenerative 
joint disease, status post lateral 
malleolar fracture of the left ankle 
(20%); myofascial pain syndrome of the 
lumbar spine (10%); bilateral tinnitus 
(10%); cervical strain (10%); mild 
impingement syndrome of the left shoulder 
(10%); isolated systolic hypertension 
(0%); and a shrapnel fragment wound scar 
in the right scapular region (0%)] render 
him unable to maintain and to secure 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  
 
3.	Thereafter, the claim for TDIU must be 
adjudicated.  If the decision is adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


